Webb Hubbell, Chief Justice, dissenting. Appellant’s attorney admitted in his oral argument that he did not attempt to introduce photographs of the crossing in the morning sun because it would be difficult if not impossible to take a photograph of the crossing looking directly in the sun. Yet appellant objects to the introduction of appellee’s film because he claims it was taken on a cloudy day. The film was introduced with a limiting instruction which stated that the film was not a re-creation, but only to be considered as to what the crossing looked like on the morning the film was taken. Appellant’s attorney had ample opportunity to introduce his own evidence about what the crossing looked like on the morning of the accident, cross examine the photographer, and argue to the jury that the lighting conditions were not similar to the day of the accident. The crossing had several sets of lights. The overhead lights might be obscured by a bright morning or evening sun, but the crossing also had roadside eye level lights, and a jury should be entitled to view those lights as well as the overhead lights. Our decision in Carr v. Suzuki Motor Co., 280 Ark. 1, 655 S.W.2d 364 (1983) — and now the majority’s decision in this case — severely limits both plaintiffs and defendants from using demonstrative evidence. Appellant was trying to prove that the entire crossing was dangerous. The location of surrounding buildings, as xvell as the sun, and the lack of crossing arms, were part of his argument. Yet the majority would prevent either side from introducing a film on how the crossing looked from an oncoming vehicle unless the sun is directly in the camera. The majority fails to tell us how such a photograph could be made. I am concerned about where the majority is heading in the area of demonstrative evidence. I also disagree that appellee’s one question about marital status during a two day trial warrants a reversal of a jury verdict. Appellant did open the door to the inquiry, and I would not reverse on that point alone. Hickman, J., joins in this dissent.